ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on May 30, 1978 (360 So.2d 79) reversing the judgment and sentence of the Circuit Court of Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, 388 So.2d 1017, by its opinion and judgment dated September 4,1980 now lodged in this court, quashed this court’s judgment;
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on July 20, 1978 is withdrawn, the judgment of this court filed May 30, 1978 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the judgment and sentence of the trial court is reinstated and affirmed. Costs allowed shall be taxed in the criminal court (Rule 9.400(a) Florida Rules of Appellate Procedure).